 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    NATIONSTAR MORTGAGE LLC,                               Case No. 2:17-cv-00617-RFB-PAL
 8                                          Plaintiff,                    ORDER
             v.
 9                                                              (Mot WD Atty – ECF No. 40)
      VEGAS PROPERTY SERVICES, INC., et al.,
10
                                        Defendants.
11

12          This matter is before the court on attorney John Henry Wright=s Motion to Withdraw as
13   Counsel of Record for defendant Vegas Property Services, Inc. (ECF No. 40). The motion
14   represents that Vegas Property Services, Inc. is severely delinquent in payment of attorney’s fees
15   and continued representation would be burdensome and prejudicial. Mr. Wright therefore seeks
16   leave to withdraw as counsel of record.
17          A corporation cannot appear except through counsel. See Rowland v. California Men’s
18   Colony, 506 U.S. 194, 201–02 (1993); Reading Int'l, Inc. v. Malulani Grp., Ltd., 814 F.3d 1046,
19   1053 (9th Cir. 2016).
20          The Ninth Circuit has held that default judgment is an appropriate sanction for a
21   corporation’s failure to retain counsel for the duration of the litigation. United States v. High
22   Country Broadcasting, 3 F.3d 1244, 1245 (9th Cir. 1993).
23          Having reviewed and considered the matter, and for good cause shown,
24          IT IS ORDERED:
25          1.      Mr. Wright=s Motion to Withdraw (ECF No. 40) is GRANTED.
26          2.      Defendant Vegas Property Services, Inc. shall have until January 25, 2019 in
27                  which to retain substitute counsel who shall make an appearance in accordance with
28                  the requirements of the Local Rules of Practice.
                                                         1
 1   3.    Defendant Vegas Property Services, Inc.’s failure to timely comply with this order

 2         by obtaining substitute counsel may result in the imposition of sanctions, which

 3         may include a recommendation to the District Judge that default judgment be

 4         entered against it for failure to prosecute.

 5   4.    The Clerk of the Court shall serve the plaintiff with a copy of this order at its last

 6         known address:

 7         Vegas Property Services, Inc.
           Attn: Mariya Llieva
 8         7812 Bluewater Dr.
           Las Vegas, Nevada 89128
 9

10   DATED this 26th day of December 2018.
11

12
                                                   PEGGY A. LEEN
13                                                 UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
